UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7348



GREGORY MAURICE LEE,

                                             Petitioner - Appellant,

          versus


ATTORNEY GENERAL OF NORTH CAROLINA,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Graham C. Mullen, District
Judge. (CA-97-316-3-MU)


Submitted:   January 15, 1998             Decided:   January 28, 1998


Before MURNAGHAN and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Gregory Maurice Lee, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1997). We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.* Lee v. Attorney General of North Carolina,
No. CA-97-316-3-MU (W.D.N.C. July 22, 1997). We deny Appellant's

motion for appointment of counsel. We dispense with oral argument

because the facts and legal contentions are adequately presented in
the materials before the court and argument would not aid the deci-

sional process.




                                                         DISMISSED




    *
      To the extent Appellant alleges due process violations re-
garding his administrative hearing and that he was improperly
denied parole, these claims also fail. See Sandin v. Connor, __
U.S. ___, 63 U.S.L.W. 4601, 4604-05 (U.S. June 19, 1995) (No. 93-
1911) (noting with approval the procedural due process principles
outlined in Wolff v. McDonnell, 418 U.S. 539, 557, 564-66 (1974));
Greenholtz v. Inmates of the Neb. Penal & Correctional Complex, 442
U.S. 1, 7 (1979) ("There is no constitutional or inherent right of
a convicted person to be conditionally released before the
expiration of a valid sentence.").

                                2